--------------------------------------------------------------------------------

Exhibit 10.3
 
SECOND AMENDMENT
TO
EMPLOYMENT AGREEMENT


This Second Amendment to Employment Agreement (this “Amendment”), dated
effective as of May 24, 2016 (the “Effective Date”) is entered into by and
between Cogentix Medical, Inc., a Delaware corporation (the “Company”), and
Darin Hammers, a resident of the State of Georgia (the “Employee”) (together the
“Parties”).


W I T N E S E T H:


WHEREAS, Uroplasty, Inc. (“Uroplasty”), which was merged with and into a
wholly-owned subsidiary of the Company on March 30, 2015 (the “Merger”), and
Employee are parties to an Employment Agreement dated as of February 11, 2013,
as amended by that First Amendment dated August 20, 2014 (the “Original
Agreement”), pursuant to which Uroplasty employed the Employee prior to the
Merger and the Company assumed Uroplasty’s employment of the Employee pursuant
to the Merger;


WHEREAS, the Company and Employee desire to make certain amendments and
supplements to the Original Agreement; and


WHEREAS, subject to the terms and conditions of this Amendment, the Company and
Employee agree to the amendments and supplements to the Original Agreement set
forth below.


NOW, THEREFORE, in consideration of the premises, the mutual agreements set
forth below and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Parties agree as follows:


1.            Amendments and Supplements to the Original Agreement. Subject to
the terms and conditions set forth herein, the Original Agreement is hereby
amended and supplemented as follows:


(A)          Section 11(a) is hereby amended, replaced and superseded in its
entirety to provide as follows:


SEVERANCE PAYMENT


(a) Subject to the provisions of this Section 11, including subsections (c),
(d), (e) and (f) of this Section 11, if Employee’s employment under this
Agreement is terminated;


(i) by the Company or its successors or assigns without Cause at any time other
than during the two years following a Change of Control, the Company, or such
successors or assigns, shall pay to Employee an amount equal to twelve times his
monthly base salary; or
 
1

--------------------------------------------------------------------------------

(ii) by the Company, its successors or assigns, without Cause, or by Employee
for Good Reason, within the two years following a Change of Control, the
Company, or such successors or assigns, shall pay to Employee an amount equal to
twelve times his monthly base salary plus Employee’s targeted bonus.


(iii) notwithstanding the foregoing (a)(i) and/or (ii) or anything contrary
hereto, upon the failure by the Board of Directors of the Company (the “Board”)
to appoint the Employee to serve as the Chief Executive Officer and President of
the Company and as a Director on the Board of the Company on or prior to August
22, 2016, the Company, or such successors or assigns, shall terminate without
cause and pay to Employee an amount equal to twelve times his monthly base
salary.


2.             Conditions to Effectiveness. This Amendment shall become
effective as of the Effective Date if, and only if, this Amendment has been
executed on behalf of each of the Company and Employee and delivered by each to
the other Party.


3.             Reference to and Effect on the Original Agreement.



(a) From and after the date of this Amendment, each reference in the Original
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Employment Agreement, shall mean and be a reference to
the Original Agreement, as amended hereby.




(b) Except as specifically set forth above, the Original Agreement remains in
full force and effect and is hereby ratified and confirmed.



4.             Entire Agreement. The Original Agreement, as amended by this
Amendment, collectively sets forth the entire understanding and agreements of
the Parties in relation to the subject matter hereof and supersede any prior
negotiations and agreements between the Parties relative to such subject matter.


5.            Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which shall
together constitute one and the same instrument.


6.            Enforceability. Should any one or more of the provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the Parties.


7.            Headings; Recitals. Section headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose. The Recitals hereto are
incorporated herein by reference.


8.            Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the Parties and their respective successors, assigns and
legal representatives.
 
2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has caused this First Amendment to Employment
Agreement to be made, executed and delivered as of the date first above written.


COGENTIX MEDICAL, INC.
 
EMPLOYEE
         
By:
/s/ Howard Zauberman  
By:
/s/   Darin Hammers        
Darin Hammers
 
Its: Chairman of the Board
     



3

--------------------------------------------------------------------------------